DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Appeal
In view of the Appeal Brief filed on 1/12/2021, PROSECUTION IS HEREBY REOPENED. New grounds of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing at the conclusion of this Office action.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Specifically, claim 1 claims “a probe-connecting means” in line 7. This limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The applicant’s specification defines “a probe-connecting means” as “a non-direction clamp”, “a semi-directional clamp”, “a directional clamp”, etc. See paragraphs [0004]-[0012].
Claims 2-9 define “the probe-connecting means…” These limitations are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the term “means” is being modified by sufficient structure, material, or acts for performing the claimed function.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 4 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 4 recites "the non-directional clamp" in line 3.  There is insufficient antecedent basis for this in the claim. The Examiner assumes this should read as “the directional clamp.” An examination on the merits (as best understood) is addressed herein.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 7, 9-12, 15-16, and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burnside et al. (U.S. 8,781,555) in view of Barker et al. (U.S. 9,101,775).
With respect to claim 1, Burnside discloses a connection system (Figs. 13A-15) for establishing electrical connections across a sterile field (col. 16, line 51 – col. 17, line 15), the connection system comprising: a sensor connector (132, Fig. 14A) including a piercing element (170, Fig. 13F), the piercing element configured to pierce a sterile side of a drape and establish a first electrical connection with a receptacle (see at 162 in Fig. 15) of a sensor (50, Fig. 14A) when the piercing element is inserted into the receptacle; a wire probe (138, Fig. 11); and a tether (134, Fig. 11) having a first end connected to the sensor connector and a second end connected to the wire probe (see Fig. 11), the tether configured to convey electrical signals between the sensor connector and the wire probe (see Figs. 10-11 as well as col. 12, lines 29-40).
Burnside, however, fails to disclose a probe connector including a probe-connecting means configured for a user to establish a second electrical connection between an electrical contact of the probe connector and a wire probe.
Barker, on the other hand, is an example within the art that teaches a connection system (see Fig. 3) for establishing a connection between a medical connector (324, Fig. 4A) and an implantable wire probe (302, Fig. 4A), wherein the connection system further comprises a probe connector (322, Figs. 4-5) including a probe-connecting means configured for a user to establish a second electrical connection between an electrical contact (506, Figs. 4-6) of the probe connector and the wire probe (see Figs. 8B and 9B), and a tether (406, Fig. 4A) having a first end connected to the medical 
As such, it would have been obvious to one having ordinary skill in the art before the invention was effectively filed to modify the connection system of Burnside so as to have a probe connector including a probe-connecting means configured for a user to establish a second electrical connection between an electrical contact of the probe connector and the wire probe, so as to allow a medical professional to operatively engage or disengage the wire probe from the tether, and thus the sensor connector. Doing so would allow different types of connectors, on the sensor side, to be connected to a pre-implanted wire, on the catheter side. 
Further, in Burnside, the tether 134 directly, electrically connects to the wire probe 138 with a handle 136 disposed on the wire probe. The bodily incorporation of a separable connector (as taught by Baker) into a medical wire would not interfere with the presence of a handle used to manipulate the wire probe intravenously. A person having ordinary skill in the art would understand that both a handle on the wire probe and a separable, probe connecter used to establish an electrical connection to the wire probe can coexist and function properly in the aforementioned modification.
With respect to claim 2, and in view of the obvious modification as noted above with respect to claim 1, the combined teachings of Burnside and Barker disclose the connection system of claim 1, wherein the probe-connecting means is a non-directional clamp configured to clamp the wire probe in any user-chosen orientation of a nearly unlimited number of orientations of the wire probe to the non-directional clamp. See in any user-chosen orientation of a nearly unlimited number of orientations of the wire probe…”
With respect to claim 3, and in view of the obvious modification as noted above with respect to claim 1, the combined teachings of Burnside and Barker disclose the connection system of claim 1, wherein the probe-connecting means is a semi-directional clamp configured to clamp the wire probe in any user-chosen orientation of a limited number of orientations of the wire probe to the semi-directional clamp. See Figs. 8A-9B of Barker. The Examiner points out how the wire probe may only be inserted into the slit (712, Fig. 9A) in two different longitudinal orientations.
With respect to claim 4, and in view of the obvious modification as noted above with respect to claim 1, the combined teachings of Burnside and Barker disclose the connection system of claim 1, wherein the probe-connecting means is a directional clamp configured to clamp the wire probe in a particular orientation of the wire probe to the directional clamp. See Figs. 8A-9B of Barker. The Examiner points out how the wire probe must be aligned, longitudinally, with the electrical contacts of the probe connector to be clamped.
With respect to claim 7, and in view of the obvious modification as noted above with respect to claim 1, the combined teachings of Burnside and Barker disclose the connection system of claim 1, wherein the probe-connecting means is an actuatable device including an actuator configured to actuate a connecting mechanism of the 
With respect to claim 9, and in view of the obvious modification as noted above with respect to claim 1, the combined teachings of Burnside and Barker disclose the connection system of claim 1, wherein the probe-connecting means is formed of a metal or a polymer, the probe-connecting means formed of the polymer having the electrical contact disposed therein for establishing the second electrical connection with the wire probe. See col. 8, lines 48-50 of Barker.
With respect to claim 10, and in view of the obvious modification as noted above with respect to claim 1, the combined teachings of Burnside and Barker disclose the connection system of claim 1, wherein the wire probe is a guidewire (see 302, Fig. 4A of Barker).
With respect to claim 11, Burnside discloses a connection system (Figs. 13-15) for establishing electrical connections across a sterile field (col. 16, line 51 – col. 17, line 15), the connection system comprising: a sensor connector (132, Fig. 14A) including a piercing element (170, Fig. 13F), the piercing element configured to pierce a sterile side of a drape and establish a first electrical connection with a receptacle (see at 162 in Fig. 15) of a sensor (50, Fig. 14A) when the piercing element is inserted into the receptacle; a wire probe (138, Fig. 11); and a tether (134, Fig. 11) having a first end connected to the sensor connector and a second end connected to the wire probe, the tether configured to convey electrical signals between the sensor connector and the wire probe (see Figs. 10-11).

Barker, on the other hand, is an example within the art that teaches a connection system (see Fig. 3) for establishing a connection between a medical connector (324, Fig. 4A) and an implantable wire probe (302, Fig. 4A), comprising a probe connector (322, Fig. 4A) including a housing (420, Fig. 4A) configured for insertion of the wire probe (302, Fig. 4A) therein, the probe connector including a clamp (502, Fig. 6) for establishing a second electrical connection between an electrical contact (506, Fig. 5A) of the probe connector and the wire probe within the housing (see Figs. 8B and 9B).
As such, it would have been obvious to one having ordinary skill in the art before the invention was effectively filed to modify the connection system of Burnside so as to have a probe connector including a housing configured for insertion of the wire probe therein, the probe connector including a clamp for establishing a second electrical connection between an electrical contact of the probe connector and the wire probe within the housing, so as to allow a medical professional to operatively engage or disengage the wire probe from the tether, and thus sensor connector. Doing so would allow different types of connectors, on the sensor side, to be connected to a pre-implanted wire, on the catheter side. 
Further, the Examiner points out how, in Burnside, the sensor connector 132 and tether 134 directly, electrically connects to the wire probe 138 with a handle 136 disposed there between. The Examiner asserts that the bodily incorporation of a 
With respect to claim 12, and in view of the obvious modification as noted above with respect to claim 11, the combined teachings of Burnside and Barker disclose the connection system of claim 11, wherein the probe connector includes a slidable insert (422 and 506, Fig. 8A of Barker) disposed in the housing, the probe connector including an open-clamp position (see Fig. 8A of Barker) of the slidable insert and a closed-clamp position (see Fig. 8B of Barker) of the slidable insert.
With respect to claim 15, and in view of the obvious modification as noted above with respect to claim 11, the combined teachings of Burnside and Barker disclose the connection system of claim 11, wherein the probe connector incorporates the clamp into the housing (see Fig. 5A of Barker), the probe connector including an open-clamp position (see Fig. 8A) of the housing and a closed-clamp position (see Fig. 8B) of the housing.
With respect to claim 16, Burnside discloses a connection system (Figs. 13-15) for establishing electrical connections across a sterile field (col. 16, line 51 – col. 17, line 15), the connection system comprising: a sensor connector (132, Fig. 14A) including a piercing element (170, Fig. 13F), the piercing element configured to pierce a sterile side of a drape and establish a first electrical connection with a receptacle (see at 162 in Fig. 15) of a sensor (50, Fig. 14A) when the piercing element is inserted into the receptacle; a wire probe (138, Fig. 11); and a tether (134, Fig. 11) having a first end connected to 
Burnside, however, fails to disclose a probe connector including a housing configured for insertion of a wire probe therein, the probe connector including an actuator configured to actuate a connecting mechanism for establishing the second electrical connection between an electrical contact of the probe connector and the wire probe within the housing.
Barker, on the other hand, is an example within the art that teaches a connection system (see Fig. 3) for establishing a connection between a medical connector (324, Fig. 4A) and an implantable wire probe (302, Fig. 4A), comprising a probe connector (322, Fig. 4A) including a housing (420, Fig. 4A) configured for insertion of the wire probe (302, Fig. 4A) therein, the probe connector including an actuator (422, Fig. 5A) configured to actuate a connecting mechanism (502, Fig. 5A) for establishing a second electrical connection between an electrical contact (506, Fig. 5A) of the probe connector and the wire probe within the housing (see Figs. 8B and 9B).
As such, it would have been obvious to one having ordinary skill in the art before the invention was effectively filed to modify the connection system of Burnside so as to have a probe connector including a housing configured for insertion of a wire probe therein, the probe connector including an actuator configured to actuate a connecting mechanism for establishing the second electrical connection between an electrical contact of the probe connector and the wire probe within the housing, so as to allow a medical professional to operatively engage or disengage the wire probe from the tether, 
Further, the Examiner points out how, in Burnside, the sensor connector 132 and tether 134 directly, electrically connects to the wire probe 138 with a handle 136 disposed there between. The Examiner asserts that the bodily incorporation of a separable connector (as taught by Baker) into a medical wire would not interfere with the presence of a handle used to manipulate the wire probe intravenously. A person having ordinary skill in the art would understand that both features can coexist and function properly in the aforementioned modification.
With respect to claim 18, and in view of the obvious modification as noted above with respect to claim 16, the combined teachings of Burnside and Barker disclose the connection system of claim 16, wherein the actuator is a push button (see 422 in Fig. 5A of Barker) extending from a side of the housing, the push button configured to establish the second electrical connection between the electrical contact within the housing and the wire probe when the push button is pushed (see Figs. 8A and 8B of Barker).
With respect to claim 19, and in view of the obvious modification as noted above with respect to claim 16, the combined teachings of Burnside and Barker disclose the connection system of claim 16, wherein the actuator is a slide button (see 422 in Fig. 5A of Barker) extending from a side of the housing, the slide button configured to establish the second electrical connection between the electrical contact within the housing and the wire probe when the slide button is slid from a first side of a channel in the side of .

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Burnside and Barker as applied to claim 1 above, and further in view of Van der Linden et al. (U.S. 6,330,480).
With respect to claim 5, the combined teachings of Burnside and Barker fail to disclose that the probe-connecting means is a threadable substrate including structures configured for threading the wire probe through the threadable substrate.
Van der Linden, on the other hand, is an example within the art that teaches a connecting means (Figs. 1 and 3) for connecting a medical wire (4, Figs. 1 and 3) of a medical device (3, Fig. 1) to the clamping member (5, Figs. 1 and 3) of an electrode device, wherein the connecting means is a threadable substrate (see at 6 in Fig. 3) including structures configured for threading the wire probe through the threadable substrate (see how the exposed wire 11 is able to be threaded through the holes 14, in Fig. 3).
As such, it would have been obvious to one having ordinary skill in the art before the invention was effectively filed to modify the connection system of Burnside, as previously modified by Barker, with the teachings of Van der Linden so that the probe-connecting means is a threadable substrate including structures configured for threading the wire probe through the threadable substrate, so as to allow an user to connect the probe connector to wire probe easily, yet in a manner that would be reliably held due to tension of the wire around the threaded structures. Doing so would allow .

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Burnside and Barker as applied to claim 1 above, and further in view of Leven (U.S. 10,201,713).
With respect to claim 6, the combined teachings of Burnside and Barker fail to disclose that the probe-connecting means includes a threaded substrate configured for screwing the wire probe into the substrate.
Leven, on the other hand, is an example within the art that teaches a medical device (103, Fig. 3B) having a connector (330, Fig. 3B and 500, Fig. 5A) on one end that is configured for connecting to an elongated lead (300, Fig. 3B and 400, Fig. 4A). Further, Leven teaches that the connector includes a threaded substrate (see at 502 and 508 in Fig. 5B) configured for screwing the lead (see at 402 in Fig. 4A) into the substrate.
As such, it would have been obvious to one having ordinary skill in the art before the invention was effectively filed to modify the connection system of Burnside, as previously modified by Barker, with the teachings of Leven so as to have the probe-connecting means includes a threaded substrate configured for screwing the wire probe into the substrate, so as to allow a medical professional to operatively engage or disengage the wire probe from the tether, and thus sensor connector, in a manner that ensures a reliable physical connection (threading). Doing so would allow different types . 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Burnside and Barker as applied to claim 1 above, and further in view of Bondhus et al. (U.S. 9,919,145).
With respect to claim 8, the combined teachings of Burnside and Barker fail to disclose that the probe-connecting means is a self-actuatable device configured to actuate a retaining mechanism of the self-actuatable device for retaining the second electrical connection with the wire probe.
Bondhus, on the other hand, is an example within the art that teaches a medical connector (202, Fig. 2) having connecting means (Figs. 2 and 20-21) for connecting multiple medical wires (204 and 206, Fig. 2 and 2120 in Fig. 21), wherein the connecting means is a self-actuatable device (see Figs. 20-21) configured to actuate a retaining mechanism (2118, Figs. 20-21) of the self-actuatable device for retaining the medical wire within the connector.
As such, it would have been obvious to one having ordinary skill in the art before the invention was effectively filed to modify the connection system of Burnside, as previously modified by Barker, with the teachings of Bondhus so as to have the probe-connecting means be a self-actuatable device configured to actuate a retaining mechanism of the self-actuatable device for retaining the second electrical connection with the wire probe, so as to allow an user to connect the probe connector to wire probe easily, and in a manner where the connection self-locks. Doing so would allow different .

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Burnside and Barker as applied to claim 11 above, and further in view of Julian (U.S. 5,489,225).
With respect to claim 13, the combined teachings of Burnside and Barker fail to disclose that the slidable insert is configured to extend past an end of the housing in the open-clamp position of the slidable insert and be substantially concealed within the housing in the closed-clamp position of the slidable insert.
Julian, on the other hand, is an example within the art that teaches an implantable medical device (66, Fig. 8) having a connector (10, Figs. 1-5) with a connector housing (12, Figs. 1-5) for connecting to a medical wire (60, Figs. 4-5) within the interior of the medical device (see Fig. 8). Further, Julian teaches how the connector has a slidable insert (14, Figs. 1-5) that is configured to extend past an end of the housing in the open-clamp position (see Fig. 3) of the slidable insert and be substantially concealed within the housing in the closed-clamp position (see Fig. 2) of the slidable insert.
As such, it would have been obvious to one having ordinary skill in the art before the invention was effectively filed to modify the connection system of Burnside, as previously modified by Barker, with the teachings of Julian so as to have the probe connector include a slidable insert disposed in the housing, the probe connector including an open-clamp position of the slidable insert and a closed-clamp position of the slidable insert and further wherein the slidable insert is configured to extend past an 
With respect to claim 14, and in view of the obvious modification as noted above with respect to claim 13, the combined teachings of Burnside, Barker, and Julian disclose the connection system of claim 11, wherein the probe connector includes the electrical contact within the housing, the probe connector including an open position of the clamp with a jaw of the clamp substantially extending from a side of the housing and a closed position of the clamp with the jaw of the clamp substantially extending into the housing adjacent the electrical contact or against the electrical contact. See Figs. 1-5 of Julian.

Claims 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Burnside and Barker as applied to claim 16 above, and further in view of Putz (U.S. 6,415,168).
With respect to claim 17, the combined teachings of Burnside and Barker fail to disclose that the actuator is a knob or handle extending from a side of the housing, the knob or handle configured to rotate until the second electrical connection is established between the electrical contact within the housing and the wire probe.
Putz, on the other hand, is an example within the art that teaches a medical connector (10, Figs. 1-6) for connecting medical wires (12 and 30 in Fig. 2), comprising 
As such, it would have been obvious to one having ordinary skill in the art before the invention was effectively filed to modify the connection system of Burnside, as previously modified by Barker, with the connecting means as is taught by Putz so the actuator is a knob or handle extending from a side of the housing, the knob or handle configured to rotate until the second electrical connection is established between the electrical contact within the housing and the wire probe, so as to allow an user to connect the probe connector to wire probe easily, and in a two-step manner (first insertion, then rotation) to ensure that the wire probe is physically secured while also in the proper location for electrical conduction.
With respect to claim 20, and in view of the obvious modification as noted above with respect to claim 17, the combined teachings of Burnside, Barker, and Putz disclose the connection system of claim 16, wherein the actuator (56 in Figs. 5-6 of Putz) is a twistable end portion of the housing, the twistable end portion configured to twist until the second electrical connection is established between the electrical contact within the housing and the wire probe (see Figs. 4 and 7). See in Figs. 5-6 of Putz, how the actuator and the end portion of the housing twists in an upward direction to establish the electrical connection).

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW T DZIERZYNSKI whose telephone number is (571)272-5161.  The examiner can normally be reached on Monday - Friday, 10 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on (571) 272-2009.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW T DZIERZYNSKI/Examiner, Art Unit 2833                                                                                                                                                                                                        

/renee s luebke/Supervisory Patent Examiner
Art Unit 2833